Amendment No. 1 to Promissory Note


THIS AMENDMENT is made this 22 day of March, 2010, by and between Trinad Capital
Master Fund, Ltd. ("Trinad") and Lateral Media, Inc. (the "Company").


WHEREAS, the Company entered into that certain letter agreement with Trinad
dated December 29, 2009 (the "Promissory Note"), in connection with a note from
Trinad to the Company of up to a principal amount of $500,000 (the "Loan"); and


WHEREAS, the Company has requested that Trinad increase the principal amount of
the Loan, and Trinad has agreed to do so, and the parties agree to enter into
this amendment.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby amend the Loan Agreement as
follows:


1.
Increase in Principal Amount of the Loan. The Loan Agreement is hereby amended
to (i) increase the principal amount of the Loan to up to $500,000 and (ii) the
entire outstanding principal amount of the Loan and any accrued interest thereon
shall be due and payable by December 31, 2010.



2.
Ratification. Except as herein amended, all of the terms and conditions of the
Loan Agreement are hereby ratified and confirmed, and shall remain in full force
and effect.

 
Acknowledged and agreed to:
 

Lateral Media, Inc.        
By:
/s/ Charles Bentz     Name: Charles Bentz     Title: Chief Financial Officer    
   

 

Trinad Capital Master Fund, Ltd.        
By:
/s/ Robert Ellin     Name: Robert Ellin     Title: Director        

 

--------------------------------------------------------------------------------

